Order entered July 31, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00102-CV

                 ESTATE OF FREDERIC B. ASCHE, JR., DECEASED


                         On Appeal from the Probate Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. PR-11-3533-2

                                        ORDER
       The Court GRANTS cross-appellants’ July 30, 2015 motion to extend time to file their

cross-appellants’ brief. We ORDER the cross-appellants’ brief filed by AUGUST 31, 2015.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE